UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1915


MICHELLELYNETTE HUGHES,

                    Plaintiff - Appellant,

             v.

INOVA HEALTH CARE SERVICES, d/b/a INOVA Health System,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-00674-CMH-MSN)


Submitted: February 28, 2018                                      Decided: March 7, 2018


Before DUNCAN and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


MichelleLynette Hughes, Appellant Pro Se.        Laurie Kirkland, BLANKINGSHIP &
KEITH, PC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       MichelleLynette Hughes appeals the district court’s order granting summary

judgment in favor of her former employer on her complaint alleging disability

discrimination and retaliation, in violation of the Americans with Disabilities Act,

42 U.S.C. §§ 12101-12213 (2012), and retaliation, in violation of the Family and Medical

Leave Act, 29 U.S.C. §§ 2601-2654 (2012). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. *

Hughes v. INOVA Health Care Servs., No. 1:16-cv-00674-CMH-MSN (E.D. Va. filed June

26, 2017 & entered June 27, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED




       *
        We reject Hughes’ argument, raised for the first time on appeal, that the district
court judge was biased due to a financial conflict of interest. See Weiss v. Sheet Metal
Workers Local No. 544 Pension Tr., 719 F.2d 302, 304 (9th Cir. 1983) (deeming untimely
argument that trial judge was biased based on financial conflict of interest because party
did not show “good cause why he did not file an affidavit requesting the trial judge to
recuse himself under 28 U.S.C. § 144” or “exceptional circumstances why [court] should
consider for the first time on appeal whether the trial judge should have disqualified himself
under 28 U.S.C. § 455”).

                                              2